SUB-INVESTMENT ADVISORY AGREEMENT THE DREYFUS CORPORATION Park Avenue New York, New York 10166 February 2, 1995 Amended as of April 19, 2007 Mellon Equity Associates, Inc. 500 Grant Street Pittsburgh, Pennsylvania 15258 Dear Sirs: As you are aware, Dreyfus LifeTime Portfolios, Inc. (the "Fund") desires to employ its capital by investing and reinvesting the same in investments of the type and in accordance with the limitations specified in its charter documents and in its Prospectus and Statement of Additional Information as from time to time in effect, copies of which have been or will be submitted to you, and in such manner and to such extent as from time to time may be approved by the Fund's Board. The Fund intends to employ The Dreyfus Corporation (the "Adviser") to act as its investment adviser pursuant to a written agreement (the "Management Agreement"), a copy of which has been furnished to you. The Adviser desires to employ you to act as the sub-investment adviser to each of the Fund's series named on Schedule 1 hereto, as such Schedule may be revised from time to time (each, a "Series"). In this connection, it is understood that from time to time you will employ or associate with yourself such person or persons as you may believe to be particularly fitted to assist you in the performance of this Agreement.
